Citation Nr: 0811953	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  01-03 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a higher rating for special monthly 
compensation (SMC) at the "o-rate," based on the loss of use 
of both hands under the provisions of 38 U.S.C.A. §1114(m).


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the No. 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to a 
higher rating for SMC based on the loss of use of both hands.  

In February 2003, the Board denied the veteran's claim and 
the veteran subsequently appealed that denial to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2006, the Court issued a Judgment, vacating the Board's 
February 2003 decision, and remanding the claim to the Board 
for readjudication consistent with the Court's March 2006 
memorandum decision.

In October 2006, the Board remanded the case to afford the 
veteran a VA examination.  The case has since returned to the 
Board.


FINDINGS OF FACT

1.  Good cause has not been shown for the veteran's failure 
to report for a VA examination scheduled in March 2007.  

2.  There is insufficient evidence upon which to render an 
informed decision as to the issues of entitlement to SMC.


CONCLUSION OF LAW

The veteran's claim to a higher rating for SMC at the "o-
rate," based on the loss of use of both hands under the 
provisions of 38 U.S.C.A. § 1114(m), is denied as a matter of 
law, as he failed to report without good cause to a VA 
examination.  38 C.F.R. § 3.655 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal were already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of November 
2002 and November 2006 letters that fully addressed all four 
notice elements.  These letters informed the veteran of what 
evidence was required to substantiate his claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  The veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all available evidence is of record.  
The record contains service medical records, VA and private 
medical evidence, and the appellant's contentions.  At the 
outset, the Board notes that despite the fact that VA 
afforded the veteran a VA examination in March 2007 in 
conjunction with this claim, he refuses to report for another 
VA examination.  The burden lies on the veteran to cooperate 
with VA.  While VA has a statutory duty to assist the veteran 
in developing evidence pertinent to a claim, the veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).

All necessary development by VA has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria and Analysis

The veteran is service-connected for multiple sclerosis (MS), 
which is currently rated as 100 percent disabling.  He also 
receives SMC for the loss of use of both lower extremities, 
pursuant to 38 U.S.C.A. § 1114(l).  The veteran is seeking a 
higher rating for SMC, based on the loss of use of both 
hands.  See 38 U.S.C.A. §1114(m) (West 2002).

Where there is an original compensation claim or a claim for 
increase submitted by a veteran, but medical evidence 
accompanying the claim is not adequate for rating purposes, a 
VA examination will be authorized, and individuals for whom 
an examination has been scheduled are required to report for 
the examination.  38 C.F.R. § 3.326(a) (2007).  Provided that 
it is otherwise adequate for rating purposes, any hospital 
report or any examination report from any government or 
private institution may be accepted for rating a claim 
without further examination. 38 C.F.R. § 3.326(b).  Provided 
that it is otherwise adequate for rating purposes, a 
statement from a private physician may be accepted for rating 
a claim without further examination.  38 C.F.R. § 3.326(c).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate. Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

Here, in October 2006, the Board remanded the case to afford 
the veteran a contemporaneous examination, as required by the 
Court.  A VA examination was scheduled in March 2007, but the 
veteran failed to report.   

Review of the record shows that the letter notifying the 
veteran of his examination scheduled in March 2007 was not 
returned undeliverable.  In apparent response to the 
notification letter, the veteran essentially indicated that 
he refuses to report for a VA examination (see March 2007 
letter).  A supplemental statement of the case (SSOC) denying 
the claim based on his failure to report to the scheduled 
examination was issued to the veteran in September 2007, and 
that SSOC has not since been returned as undeliverable.  

It is clear that the veteran was well aware of the necessity 
of reporting for a VA examination, as the Board's October 
2006 remand and the RO's November 2006 letter advised him 
that failure to report for an examination could result in the 
denial of his claim.  Despite VA's notice, the veteran did 
not report.    

As the veteran has failed to report for a required VA 
examination, and has not shown good cause for such failure to 
report, the Board concludes that the veteran's claim of 
entitlement to a higher rating for SMC must be denied in 
accordance with 38 C.F.R. § 3.655(a) and (b).

In reaching this conclusion, the Board considered whether the 
benefit sought on appeal can be awarded without VA 
examination.  However, having reviewed the complete record, 
and for the reasons and bases set forth below, the Board 
further finds that, in the absence of such an examination, 
entitlement to the benefit sought on appeal cannot otherwise 
be established or confirmed.  38 C.F.R. § 3.655(a); see also 
Turk v. Peake, No. 06-69 (U.S. Vet. App. Jan. 31, 2008).

In this regard, the Board notes that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2007).  

As noted, the veteran is seeking a higher rating for SMC, 
based on the loss of use of both hands.  See 38 U.S.C.A. § 
1114(m) (West 2002 & Supp. 2007).

Loss of use of a hand exists "when no effective function 
remains other than that which would be equally well served by 
an amputation stump ... with use of a suitable prosthetic 
appliance.  [A] determination will be made on the basis of 
the actual remaining function of the hand [and] whether the 
acts of grasping, manipulation, etc .... could be 
accomplished equally well by an amputation stump with 
prosthesis."  38 C.F.R. §§ 3.350(a)(2), 4.63 (2007).

Functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2007); see DeLuca v. Brown, 8 
Vet. App. 202 (1995).

According to a March 1999 VA examination report, the veteran 
removed his pants and shoes in AFO braces under his own with 
no difficulty.  Motor examination of the upper extremities 
did not reveal any atrophy or significant spasticity.  
Strength of all major muscle groups in the right extremity 
appeared to be within normal limits.  There was no dysmetria 
of the right upper extremity.  Testing of the left upper 
extremity revealed weakness with proximal left upper 
extremity strength being approximately 60 percent normal and 
distal left upper extremity strength being approximately 70 
percent normal.  There was no dysmetria of the left upper 
extremity.  The examiner indicated that there was no complete 
loss of use of the hands due to multiple sclerosis at that 
time.

According to a January 2001 private evaluation report, the 
veteran presented with complaints of left shoulder pain and 
muscle atrophy.  His hand strength was 5/5, and he reported 
fatigue with active range of motion and dexterity exercises.  

On October 2005 VA neurological examination, strength and 
muscle tone of all major muscle groups in the right upper 
extremity were within normal limits.  In the left upper 
extremity, there was weakness of the muscles by C5 and C6 
with residual strength being about 30 percent abnormal.   The 
veteran also had weakness of the intrinsic hand muscles with 
residual strength being about 50 percent normal.  Diagnosis 
was degenerative disc disease of the cervical spine and 
lumbar spine with residual left upper extremity weakness, and 
right upper extremity sensory loss, in pertinent part.   

According to an August 2006 private evaluation report, Dr. 
Bash indicated that he had reviewed particular medical 
records and concluded that the white matter lesions found on 
MRI of the brain are very consistent with MS, as opposed to 
ischemic changes.  According to a November 2007 evaluation 
report provided by Dr. Bash, the veteran has atrophy of all 
muscle groups surrounding his left shoulder and marked 
atrophy of his right hand.  He demonstrated 4/5 strength of 
his left biceps/triceps and left hand grip.  

In light of this record, the Board finds that the 
preponderance of the evidence of record is against granting a 
higher rating for SMC at the "o-rate," based on the loss of 
use of both hands.  The objective evidence currently of 
record does not show that the veteran's service-connected 
disabilities have not resulted in the upper extremities 
having no remaining effective function other than that which 
would be equally well served by an amputation stump at the 
site of election below the elbow with use of a suitable 
prosthetic appliance.  Thus, this claim cannot be established 
or confirmed without a current VA examination.

Having found that the veteran has failed to report for a 
scheduled VA examination, which is necessary to establish 
entitlement to a higher SMC rating based on the facts of this 
case, and that he has failed to demonstrate good cause for 
his failure to report, the Board further finds that the 
veteran's claim must be denied in accordance with 38 C.F.R. § 
3.655(a) and (b).


ORDER


The appeal is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


